 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNational Posters, Inc. and National Litho,a Divi-sion of National Posters,Inc.andBaltimoreGraphic Communications Union,Local No. 61-C. Case 5-CA-14585June 30, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn February 11, 1988, Administrative LawJudge Bernard Ries issued the attached second sup-plemental decision. The Respondent filed excep-tions, a brief in support of exceptions, and a motionto reopen the record or, in the alternative, for re-consideration,1 and the General Counsel filed abrief in answer to the Respondent's exceptions anditsmotion. The Charging Party also filed a briefopposing the Respondent's motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusionsand to adopt the recommendedOrder.3ORDERThe National Labor Relations Board orders thatthe Respondent, National Posters, Inc. and Nation-al Litho, a Division of National Posters,Inc., Balti-more, Maryland, its officers, agents, successors, andassigns, shall1.Cease and desist fromi In its prior decision and order remanding this case for further hearing(282 NLRB 997 (1987)), the Board, inter aha, found no merit to the Re-spondent's contention that the high turnover rate among its employeessince the last election required the holding of a new election. In itsmotion, the Respondent seeks to have the record reopened so that itcould introduce into evidence an affidavit from its vice president, DianeHind, describing the additional turnover and changes that have occurredsince the Board'sprior decision and, alternatively, requests that theBoard reconsider its prior ruling that the "turnover" argument lackedmeritThe Respondent's motion, having been duly considered,isdeniedas lacking in merit and raising matters previously considered by theBoard2The Respondent has excepted to some of thejudge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188 F2d 362 (3d Cir 1951)We have carefullyexamined therecordand find no basisfor reversingthe findings3 In his recommendedOrder,the judge directs that the Board'sOrderin the original proceeding in this case(265 NLRB No 115, dated Decem-ber 10, 1982) (not reported in Board volumes)be reissuedWe agree Asthe Board'sOrderand notice in that proceeding were not published, weshall reissuethe Orderand notice in full here, modifiedonly to reflectthe Charging Party's correct name(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Baltimore GraphicCommunications Union, Local No. 61-C as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees in-cluding truck drivers, employed by the Em-ployer at its 800 Debelius Avenue and 4206ShannonDrive,Baltimore,Maryland loca-tions; but excluding all office clerical employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request,bargainwith the above-namedlabor organization as the exclusive representativeof all employees in the above-named appropriateunit with respect to rates of pay, wages, hours, andotherterms andconditions of employment and, ifan understanding is reached, embody the under-standing in a signed agreement.(b) Post at its facilities at 800 Debelius Avenueand 4206 Shannon Drive, Baltimore, Maryland,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceiptand maintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.* If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al LaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "289 NLRB No. 58 NATIONALPOSTERSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with BaltimoreGraphic Communications Union, Local No. 61-Cas the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All production and maintenance employees in-cluding truck drivers, employed by the Em-ployer at its 800 Debelius Avenue and 4206ShannonDrive,Baltimore,Maryland loca-tions;but excluding all office clerical employ-ees,guards and supervisors as defined in theAct.NATIONALPOSTERS,INC.AND NA-TIONAL LITHO,A DIVISION OF NA-TIONALPOSTERS, INC.Eric M. Fine, Esq.,for the General Counsel.Maurice Baskin, Esq. (Venable, Baetjer, Howard & Civilet-ti),of Washington, D.C., for the Respondent.Sandra J. Hughes, Esq. (Delson & Gordon),of Washing-ton,D.C., for the Charging Party.SECOND SUPPLEMENTAL DECISION'BERNARD RIES,Administrative Law Judge. On 15 De-cember 1981,a representation election wasconducted byIIn fn 2 of its Decision and Order remanding for further hearing (282NLRB 997, theBoard pointed out that I should not have entitled my firstdecision in this case"Supplemental Decision,"because "there had beenno prior judge's decision written in this case"Despite the fact that theBoard'sfirstDecision and Order in the case(265 NLRB No115 (Dec10, 1982),not reported in published Board volumes)might arguably havemademy firstdecision on remand a supplemental decision,the Board'scomment is,of course,authoritativeBecause there has now been a"priorjudge's decision," I suppose that this one wouldproperly be469Region 5 amongthe approximately 53 eligible voters atRespondent'stwo plantsinBaltimore,Maryland. Thetally of ballots showed that 24 employees voted in favorof the Charging Party2 here, 21 unfavorable votes werecast,and 4 ballots were challenged.Without holdinga hearing,the RegionalDirector forRegion 5 ruled, inter alia, that the ballot cast by employ-ee Samuel Johnand another ballot should be opened andcounted. Further actionon the remainingtwo challengeswas deferredpending theresults of the revised tally. TheBoard adopted the proposed procedure.Without holdinga hearing,the RegionalDirector forRegion 5 ruled,inter alia, that the ballot cast by employ-ee SamuelJohn and another ballot should be opened andcounted. Further actionon the remainingtwo challengeswas deferredpending theresults of the revised tally. TheBoardadopted the proposed procedure.The two ballots were opened and the revised tallyshowed the Union ahead by 25 to 22. The Regional Di-rector issued a certification of representative to theUnion, and the Respondent refusedto bargainin order totest the validity of the certification. The Regionissued acomplaint assertingthe Respondent's refusal tobargainto be unlawful.On 10 December 1982, the Board issued a Decisionand Order in which it granted the General Counsel'sMotion forSummaryJudgment and held that Respond-ent was violating Section 8(a)(5) of the Act by refusingto bargain with the Union. 265 NLRB No. 115 (not re-ported in Board volumes).On 3 November 1983, the United States Court of Ap-peals for the Fourth Circuit held, contrary to the Board,that a hearingwas required on the issue of Samuel John'seligibility to vote. (720 F.2d 1358.) Accordingly, byOrder dated 6 April 1984, the Board directed that ahearing be held to determine the status of employeesSamuel John, Albert Amend, and Wesley Souders. Theright of alleged Supervisors Amend and Souders to votehad not previously been resolved because once the re-vised tally had issued in June 1982, the Union had en-joyed a lead of 25 to 22, thus making immaterial thevotes of Amend and Souders. In directing the heanng,the Board recognized that the disposition of John's votecouldmake determinative the ballots of Amend andSouders.A hearing on the eligibility of John, Amend, andSouders was held beforeme inJune 1984. On 23 Novem-ber 1984,I issued adecision recommending that the bal-lots of John and Souders be counted, but that Amendshould be disqualified from voting as a statutory supervi-sor. BecauseJohn's ballot had already been counted, andthe Union was ahead by 25 to 22, I further recommend-ed that the Board's original bargaining order be reaf-firmed.headed"SupplementalDecision,"and, indeed,the Board's remandingOrder directsthe preparation of a supplemental decisionTo avoid confu-sion, however, I have entitled this decision as shown above2 In his brief, counsel for the General Counsel has requested that thename of the Charging Party be amended to reflect its present correcttitleThe motion is granted 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAppeals from my recommendations were filed withthe Board. In addition, on 27 December 1984, Respond-ent filed a motion to reopen the record for two purposes.One obective was to submit evidence of substantial em-ployee turnover since the election; a supporting affidavitwas attached. The other was to "present evidence thatthe Petitioner no longer exists,or has undergone funda-mental change without due process participation by Re-spondent's employees."In support of the second contention, Respondent at-tached reprints of reports in labor newsletters, dated 5April and 10 June 1983, regarding the merger of theCharging Party's parent organization with another Inter-national labor organization effective 1 July 1983, as wellas copies of certain pages from what purported to be theCharging Party's "former by-laws." Respondent ex-plained that the evidence "was not adduced previously,in part because some of the necessary evidence was notknown by the Respondent until recently,3 and also be-cause the evidence was not relevant to any issues in thiscase until now. The Board's previous Order DirectingHearing . . . did not authorize the Administrative LawJudge to consider any issue other than the voting eligi-bility of the three challenged employees. . . . The evi-dence sought to be adduced in this motion, therefore,which previously might have been premature if present-ed to the Judge, is now extremely relevant to the resolu-tion of the case."On 4 February 1987, the Board issued a "Decision andOrder Remanding for Further Hearing" (282 NLRB997).Although the Board affirmed my rulings, findings,and conclusions, it also decided to reopen the record todetermine whether the 1983 merger had "so substantiallychanged Local 61 as to raise a question concerning itscontinued status as the certified bargaining representativeof the Respondent's unit employees." A hearing for themandated purpose was held on 29 July 1987.Briefswere filed by the General Counsel and Re-spondent on 25 September 1987. I have reviewed thetranscript proceedings,4 the exhibits, and the briefs, and Irecommend that the Board conclude that the merger didnot substantially affect the identity or continuity of theCharging Party as collective-bargaining representative ofRespondent's employees.The merger referendum was held in April 1983. Of anactive IPGCU membership of 91,000, affiliated in about540 locals, more than 49,000 members voted in favor ofthe merger and over 13,000 against. Active members ofGAIU, which had on its rolls at the time about 76,000members in 2000 locals, similarly approved the mergerby more than a 4 to 1 majority. The effective date of themerger was 1 July 1983.1.THE BASIC FACTSThe Charging Party, formerly knownasBaltimorePrinting Pressmenand Assistants' Union No. 61, was formany years a local of theInternationalPrinting andGraphicCommunicationsUnion,AFL-CIO,CLC9Presumably the material contained in the affidavit relating to turnov-* Errors in the transcript have been noted and correcteder(IPGCU).After some period of discussion,IPGCU andanother International, Graphic Arts International Union,AFL-CIO, CLC (GAIU),decided to merge into an or-ganization called Graphic Communications InternationalUnion (GCIU).In approving the merger, the members adopted threebasic documents-an agreement for merger,an imple-mentation agreement,and a constitution.These docu-ments provided for a "transition period"of 9 years, inrecognition of a perceived"need to smoothly and effi-ciently integrate the policies,programs,officer structure,staff and personnel of the two merging internationals."(Agreement For Merger,G.C. Exh. 34 at 2,sec.4.)During this period,various temporary provisions putinto effect at the commencement of the merger wouldgradually be phased out by 1992.II.THEBASIC LEGALPRINCIPLESInNLRB v. Financial Institution Employees,475 U.S.192 (1986),the Supreme Court rejected the Board's hold-ing that all employees,including nonmembers of theunion, should have been given an opportunity to vote inan election in which an independent union decidedwhether to affiliate with an International union. In itsopinion,the Court also noted a second Board rule thatcame into play when changes occur in a union's organi-zational structure.If such changes are, in the Court'swords, "sufficiently dramatic to alter the union's identi-ty," a "question of representation"will arise,authorizingan employer to lawfully refuse to deal with the affectedentity until the Board has conducted a representationelection.Such a representation question may arise, saidthe Court,when the changed circumstances make it "un-clear whether a majority of employees continue to sup-port the reorganized union."Id. at 202.5By this standard,the Court appeared to be adopting anunderlying approach akin to that applied by the Boardand the courts in determining whether a new employer isin law a successor employer,i.e.,can it be concludedthat employment conditions are sufficiently similar so asto raise the inference that employees would,as in thepast, still desire representation by the incumbent union?UnitedMaintenance& Mfg.Co.,214 NLRB529, 532(1974);Ranch-Way,183 NLRB 1168, 1169(1970);NLRBv.Albert Armato,199 F.2d 800,803 (7th Cir.1952).The conceivable organizational and structural modifi-cations of labor organizations are manifold. The reorga-nizations that,on their surface,present perhaps the mostlikely prospect that a change of identity has occurred areaffiliationsof independent unions with national unionsand mergers of two local unions. Less superficially com-pelling,perhaps,is such restructuring as the change ofaffiliation by a local union from one parent union to an-other,or a merger of a parent with another nationalunion; in such cases, the local has previously surrenderedsome control over its own shape and destiny to a superi-or authority,and its members have presumably contentedsSee also Id. at 205. "We repeat,dissatisfactionwith the decisionsunion members make may be tested by a Board-conducted representationelection only if it is unclear whether the reorganized union retains major-ity support " NATIONALPOSTERSthemselveswith the knowledge that changes affectingthem might be wrought by the superior entity withouttheir consent.Inmaking assessments of bargaining representative"continuity," however, the Board has not expressly cre-ated presumptions about the particular nature of themodification, but rather has generally examined eachcase to determine the effect of the changes, if any, on theessentialidentityof the bargaining representative."[S]tructure, administration, officers,assets,membership,autonomy,bylaws, size, and territorial jurisdiction,"NLRB v. Pearl Bookbinding Co.,517 F.2d 1108,1111 (1stCir. 1985), have all come under scrutiny; while none ofthese factors has been denominated as critical or disposi-tive, it is obvious that some are of more significance thanothers.6The burden of demonstrating a change in identi-ty has been allocated to the party making the claim, evenwhen the forum is an unfair labor practice proceeding.Insulfab Plastics,274 NLRB 817 (1985), 821, enfd. 789F.2d 961 (1st Cir. 1986).III.AN EXAMINATION OF THE PERTINENT FACTORSLocal 61-C experienced very little immediate changein its structure and operations as a result ofthe 1 July1983 merger of its parent union with GAIU. Virtually allthe elected officers of Local 61 as of January 1983 re-mained incumbent in January 1984 and, in fact, mostwere still serving at the time of the hearing in 1987. Thebylaws of Local 61-C were changed (by adoption at amembership meeting)in only a few respects subsequentto the merger: the oath of office was, although not re-quired, amended to conform to the new GCIU constitu-tion; the oath of membership, whichisconstitutionallymandated was adopted, but had no apparent substantiveeffect on the obligation of membership when comparedwith the former Local 61 oath; the jurisdictional and"Form of Organization" clauses of the Local's bylawswere broadened slightly, but not to the full extent of thescope of suchclauses inthe new GCIU constitution;7and the appropriate name changes were made through-out the Local's bylaws.After 1 July 1983, Local 61-C continued to increasedues periodically, following the same procedure it hademployed prior to the merger.8 All increases have been8Pearl Bookbindinginvolved the 1972 merger of theInternationalBrotherhood of Bookbinders and the Lithographers and PhotengraversInternationalUnion,which produced the Graphic ArtsInternationalUnion That Union, as set out above, merged with the IPGCU in 1983IPGCUwas itself the product of an earlier merger7The recordraises a question whether these changes even became ef-fectiveSee R Exh 100, letter of International Recording and FinancialSecretaryNorton to Local 61-C President Brown dated 2 February19848R Br, which states that the Local's dues "increased by $2 per jour-neyman over those of formerLocal61 in the year following the merger,"does not quite comport with the record Eightjourneyman classificationshad dues increasesof $2, onewas increasedby $1 50, two by $1, and onehad no increase The record also shows a $2 across-the-board increase(except for the "specialty"classification) in January 1982, a $1 generalincrease(with the same exception)in January 1983, and $1 general in-creases inApril1985 and January 1986471occasioned by revenue needs, according to the testimonyof longtime Local 61-C President and Business AgentBrown, and had no connection with the merger. Thenew GCIU constitution does not contain any provisionprescribing standards that local unions must apply in for-mulating dues.The merged constitution essentially carries forwardthe per capita taxes paid by the former IPGCU locals tothe Internationalprior to themerger.A provision in themerger agreement specifies that while a per capita struc-ture that will apply to all GCIU members is contemplat-ed, "there will be no changes in the Per Capita paymentsas a result of merger, and the matter of changes in thePer Capita structure need not and will not be consideredas an issueat the 1984 Convention and can only be modi-fied thereafter by Convention action or referendum ofthe entire membership of the GCIU." (G.C. Exh.34,Merger Agreement, p. 3, item 7.) Brown testified with-out controversion that, as of 1987, there have been nochanges in per capita taxes paid to the GCIU by Local61-C.At least up to the end of 1986, the last information ofrecord on the subject, there is no evidence that Local61-C has suffered financially from the merger. For theyear ending 31 December 1982, annual net revenuesequaled $963 and members' equity was $17,668; as of 31December 1986, the net revenue amounted to $2726, andmembers' equity was $21,111.Local 61-C has a membership of about 190 and repre-sents(both prior to and since the merger) employees inthree bargaining units in Baltimore; the largest unit com-prises those employees employed by an association calledPrinting Industries of Maryland. President Brown hasbeen the chief negotiator for all three contracts since1972. For the Printing Industries contract negotiated in1982, he appointed to his negotiating team IPGCU mem-bersKaplan and Hosza; in 1984, he appointed Kaplanand Local 61-C Vice President Edwards; and in 1986, heselected local officer Spies and Chapel Chairman Berry.In 1984, after six or eight fruitless bargaining sessions,Brown asked Robert Callahan, a former IPGCU andthen GCIU International representative, to assist in thePrinting Industries negotiations.Callahan attended thelast two meetings. In 1986, lack of progress again ledBrown to call Callahan to the negoiations; the latter ap-peared for 1 day, and he was supplanted, also for 1 day,by James Mitchell, a onetime IPGCU vice president thenserving as GCIU vice president. Brown testified that,about 1973, he had also sought theassistanceof IPGCUInternational officers for such a purpose.9The new GCIU constitution provides that if a localbelieves that it might have to strike, a membership votefor strike sanction is presented to the GCIU secretary-treasurer, who then asks the International's general boardfor approval. Such approval is only preliminary, howev-er; it is thereafter up to the International president tomake the final decision about approving an actual strike,eThe negotiating team for the American Bank Stationery unit in 1982was Brown,ChapelChairman Cim, and pressman Daniels, and in 1984and 1986, Brown and Daniels Brown has been the sole negotiator for theAFSCME unit,consistingof one employee 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand subsequently there must be authorization of thestrike by a two-thirds vote of members in the affectedunit as well as approval by the local union as a whole.(G.C. Exh. 34 at 51-52, ch. XIII, A.)Similar restrictions also applied, however, under theIPGCU constitution, although the procedure differed:the board of directors of the IPGCU was empowered tofinally decide whether astrikewasauthorized (but thelocal then was required to secure a two-thirds approvalfrom the entire membership, rather than just the unit in-volved). (G.C. Exh. 33 at 59-60.) Thus, both before andafter the merger, Respondent's bargaining unit employeeswere powerless to decide for themselves whether tostrike. 10With respect to the approval of collective-bargainingagreements,Brown testified that both before and afterthe merger, once the membership had ratified a contract,"we usually send a copy of that, at that time, for the In-ternational's approval."11 But he went on to state hisbelief that "[i]t is still a contract on the local level,whether theInternationalapproves or not, actually," andthat an agreement signed by a local and an employer is,without more, a "legal and binding" contract.The new constitution provides, in a section entitled"CollectiveBargaining,"part 2, chapter XIII, Ch. 13.2,that "All collective bargaining contracts shall besubjecttoapprovalby the International President." (Emphasisadded.) The General Counsel argues that the sentencedoes not require that every contract must be submittedfor approval, and "it does not state that the contract isrendered nugatory if the International President does notapprove it." Support for this contention may be found inthe argument that a clearly mandatory provision couldeasily have been written: e.g., "All collective-bargainingagreements must be approved by the International Presi-dent." That the drafters were capable of such clarity isfound in the immediately following provision (Ch. 13.3):"No agreement shall be entered into with any employerwho has establishments within the jurisdiction of morethan one Local Unionwithout consultationwith the Inter-national President." (Emphasis added.) Not only is thisprohibition more plainly mandatory, but its substance im-plies that locals may, in other situations than the onecited, "enter into" agreements that are immediately effec-tive.10On brief, in an effort to show that the GCIU "established greaterauthority over the local after the merger and permitted less local auton-omy than hadthe IPGCU,"Respondent erects a strawman and then flailsaway at it At 12-13 of its brief, Respondent asserts that "whereas theIPGCU had not disapproved one of Local 61's requests for strike sanc-tions in recent memory, the GCIUleadership has disapprovedone of twosuch requests subnutted by Local 61-C since the merger (Tr 26 )" AtBr 18 fn 8, Respondent refers to this as"increased review and disap-proval of local requests for strike sanctions"At 21, Respondent statesthat "whereasthe IPGCU had never disapproved a Local 61 request forsanctions,theGCIU disapproved such a requestimmediately followingthe merger." These assertions overlook Brown's further testimony, on thesame transcript page cited by Respondent,that the sanction was disap-proved "on procedural grounds" because Local 61-C had "asked forstrike sanctionbefore it was voted by the membership,and atTr 27, thatonce the procedural defect was corrected, the sanction was granted11Subsequently,he testified that he "think[s]" the Local has alwayssubmitted a copy to the International since the merger,and that he"always" did prior to the mergerRespondent,in arguingon brief that, prior to themerger, Local 61-C "was completely subordinate to andcontrolled by the International," asserts, inter alia, thatIPGCU "approved or disapproved local collective bar-gaining agreements ([G.C. Exh. 33], Art. XIII, §§ 1-3)."The cited provisions, under the heading "Contracts andAgreements," read:Section 1.No subordinate union or memberthereof or any person shall enter into negotiations inthe name or on behalf of the International Unionfor the purpose of making any contract or agree-ment with any organization, corporation, associa-tion, firm or individual, which may, in any manner,affect theinterestsof theInternationalUnion, or ofany subordinate union thereof, or of any person af-filiated therewith, without having been first author-ized by the Board of Directors.Section 2.When negotiations involving [sic] theformulation of an agreement or contract which mayeffect [sic] the interest of the International Union,the subordinate union or person desiring to enterinto such negotiations shall submit to each memberof the Board of Directors a complete statement ofall the facts pertaining thereto. Each member of theBoard shall, thereupon, without delay, examine thesame and forward his decision thereon to the Presi-dent.The President shall notify such subordinateunion or person of the decision of the Board of Di-rectors.Section 3. No member or subordinate union shallact as an agent for or on behalf of the InternationalUnion without specific prior written authorizationof the Board of Directors.Assuming that the foregoing applies to bargainingagreements in the first place, a literal reading of this lan-guagewould have only prohibited a local from"enter[ing] into negotiations" without authorization fromthe former IPGCU board. Although, as noted, Respond-ent concedes that the IPGCU constitution vested in theboard a right of approval or disapproval of bargainingagreements, a board reading of the language is needed toreach that conclusion. On the other hand, if the provi-sions should be construed to mean that the IPGCUboard had to preliminarily approve the main themes ofbargaining proposals, it could arguably be termed reten-tion of the right of approval.Section 4 of the same article clearly seems to have as-sumed local autonomy in negotiating agreements:Joint Local AgreementsSection 4.Where there are two or more subordi-nate unionsin any jurisdiction in the book and jobbranch or in the newspaper branch of the business,no local contractor agreementshall be entered intowithout every effort being made for all such subor-dinate unions to join them.But whatever inferences the reader may choose to drawabout IPGCU's right of approval from the foregoingprovisions, the remainder of the old constitution indi- NATIONALPOSTERS473cates that IPGCU did, in several respects, limit the au-thority of locals to agree to certain terms of employ-ment. (See, e.g., G.C. Exh. 33 at 58, 134-137 (all localwage agreements shall not exceed a 3-year durationunless waived by the president; no contract shall requireor permit any member to work in excess of 7-1/2 hoursper day or 5 days in a week; no regular shifts shallexceed the established number of hours constituting aday's or night's work; and similar requirements).)There is considerable ambiguity in the record on thistopic; I shall return to it later.Itappears that the grievance procedures betweenLocal 61-C and its related employers have remained thesame since the merger. Brown testified that the only ar-bitration in which the Union has been involved in thelast 20 years was handled by International representativeCallahan; but he was "[n]ot real sure whether it wasbefore or after the merger."12 Brown asked Callahan torepresent the local because he himself had never handledan arbitration.In size of membership, the merger has had no discerni-ble effect on Local 61-C. Respondent states on brief:[O]fficials of Local 61-C have discussed the possi-bilityof merging with at least one other GCIUlocal in the Baltimore area. (Tr. 61.) Such mergersare being encouraged by the International (G.C.Exh. 34), and additional mergers can be expected tooccur in the Baltimore area during the "transitionperiod." (Tr. 68-73.)The first sentence is accurate so far as it goes. Browntestified that he had talked about merger at some unstat-ed time to one of the officers of Local 41-S (with whichLocal 61-C was sharing offices), but got no "feedback"from the other officers of Local 41-S to whom he hadsentmaterials on the subject. The matter was `justdropped."13 The first clause of thesecond sentence isalso accurate, but could use some amplification: Themerger agreement states that locals will be encouragedtomerge, but, "in recognition of the principle of Localautonomy and self-government, such mergers will not becompelled."The final clause, however, can only represent Re-spondent's personal sentiment because it does not reflectBrown's testimony at the pages cited (or anywhere else).The closest Brown came to the notion of "mergers canbe expected to occur in the Baltimore area" was thesomewhat less affirmative "Anything is possible." Thereisno basis for this speculation so far as Local 61-C isconcerned or, for that matter, any other Baltimore local.Respondent contends on brief that the "trial andappeal procedure for IPGCU members has been entirelyrevamped under the GCIU constitution" (G.C. Exh. 34,art.XXI). Although the relevant provisions have beenchanged, it does not appear to me that, insofar as they12Despite this testimony,Respondent states onbrief that "[t]he GCIU... has handled the only arbitrationthat Local 61-C hashad under itscollective-bargaining agreements."12 In additionto Locals 61-C and 41-S, thereare two other GCIUlocals in Baltimore.Browntestified that "[t]here is very littlein competi-tionwith each other."affect members of Local 61-C, any significant substan-tive changes have been made.There are some differences in approach. The new con-stitution expands the due-process rights of the chargedmember by, in effect, requiring two pretrial investiga-tions-one by the local executive board and one by themembership. It also makes final a trial board's fording ofinnocent. Under the old system, a member could be ex-pelled only by a two-thirds membership vote, but now amajority is sufficient.On a fording of guilty, the localmembership has now lost the authority to increase thepenalty recommended by the trial board. The channelsof appeal at the national level have decreased from threeto two.The modifications of the former IPGCU constitutiontrial and appeal procedure do not seem sufficiently radi-cal to render Local 61-C a new and different local; norare they the kind of changed circumstances that wouldappear to bring into play the Supreme Court's standard(NLRB v. Financial Institution Employees,supra)ofwhether the reorganization makes it "unclear whether amajority of employees continue to support the reorga-nized union."The Respondentalso assertsthat "[t]he new GCIUGeneral Board has new authority to receive charges di-rectlywithout prior local rulings . . . ([G.C. Exh. 34],Art.XXI, § 7)." The reference is probably to section 2of article XXI, which apparently contemplates that cer-tain charges can be filed with the general board (whilethe provision is not very clear, presumably those chargesthatmay be "brought" by the general board-"Againstan Officer or Other Official of a Local," "Against aLocal," and "Against a Grouping"-are the ones thatshould also "be filed with . . . the General Board)." Al-though the IPGCU constitution contained no compre-hensive provision relating to charges received and actedon by its governing board of directors, that constitutionmade references to action taken by the board that wouldundoubtedly have been board initiated (e.g., G.C. Exh.33 at 29, art. V, sec. 3: Board has "power to suspend orrevoke the charter of a subordinate union, or conference,or council, or to suspend or cancel the cards of membersthereof for violations of the laws of the InternationalUnion"; p. 40, art. VI, sec. 16: subordinate unions failingto honor a traveler's card "shall be subject to a fore of$50 in the first instance"; pp. 59-60, art. XIV, sec. 1; anylocal failing to obtain strike sanction "may be disciplinedby fore,suspension,or the revocation of its charter, astheBoard of Directors may determine"). Manifestly,some level higher than the local onehadto be author-ized to entertain certain kinds of charges; in this respect,the new constitution is not materially different from theone that governed the old IPGCU.Respondent's brief stresses the changes wrought by themerger at the national level. The merger agreement pro-vides that "there will be a need for all of the Officers ofthe two organizations during the early years of merger,but that ultimately, the number of positions can and shallbe reduced." It goes on to mandate that, as the "first of-ficers" of the GCIU, the incumbent president of theGAIU would become president of the new union; the 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresidentof the IPGCU would become "PresidentEmeritus," an essentially advisory position, of the GCIU;the IPGCU secretary-treasurer would occupy the sameposition in the merged organization;theGAIU secre-tary-treasuerwould fill the office of GCIU recordingand financial secretary; the GAIU executive vice presi-dent would hold that office with the GCIU (but theoffice would be eliminated for the term beginning 4 June1984; however,in 1988, the office of recording secretarywould become executive vice president), and of the 15vice presidents, 8 of them would be incumbent IPGCUvice presidents and the other 7 would be incumbentGAIU vice presidents. These officials were to serve onthe general board of the GCIU; the remainder of thegeneral board included "the fourteen incumbent Council-lors from among the ranks of the GAIU" and "[fJourteenGeneral Board members elected on a regional basis fromamong the ranks of the IP & GCU."Thus, the GCIU general board, the central governingbody of the Union between conventions, was to be com-posed of an equal number of representatives of each ofthe merging unions; and the merger agreement providedthat as the number of officers and general board mem-bers was gradually reduced, "Every effort will be madetomaintain an equal balance in the number of membersof the general board from each of the merging organiza-tions during the transition period. In any event, regard-lessof any imbalance in actual numbers, there shallalways be equality of voting strength between the mem-bers of the General Board representing each of the merg-ing organizations during the transition period."(G.C.Exh. 34 at 4, sec. 12.) The offices delineated above wereto be filled only from the ranks of the respective mergedorganizations until 1992 when there would be only 10 of-fices (the president, the secretary-treasurer, and 8 vicepresidents) that would be filled without regard to prioraffiliation.The merger agreement recognizes a need for the twomemberships to feel secure that the amalgamated unionwould continue to represent each of them fairly andforcefully, as the foregoing provision implies. Althoughrespecting this perception, the agreement at the sametime phases in through the transition period an organiza-tion that will, eventually, achieve "the ultimate andstrongly desired goal of one International Union for theentire graphic communications industry, with greater jobsecurity and economic prosperity for the thousands ofmen and womenwho contribute their labor to producethe diverse quality products of the industry."The initial governing structure of GCIU was, as noted,20 officers from the 2 Unions (to be gradually reduced to10 officers by June 1992) and a "General Board" com-posed of those officers and 28 other members equally di-vided between the Unions (to be reduced by June 1992to 12 such other general board members). It is difficult toagree with Respondent that the merger agreement "es-tablished an entirely new governing structure for theGCIU from that which previously governed theIPGCU."The latter Union was governed by a president, a secre-tary-treasurer, and eight vice presidents (the latter beingrequired to have specific kinds of craft-oriented member-ship, such as one vice president with a "commercial jour-neyman membership," one with a "newspaper journey-man membership," etc.).14 These 10 officers constitutedthe IPGCU board of directors, which exercised domi-nant power over the Union between conventions.Therearedifferences between the two kinds of admin-istrations.The new governing board of GCIU consistsnot only of officers, but also of other members of thetwo Unions. Since the latter seats are equally dividedduring the transition period, the change seems to be oflittle importance. In addition, the GCIU would not, by1992, be selecting vice presidents by any kind of craftidentification, as did the IPGCU; however, for the 1984election, the eight IPGCU candidates for the offices ofvice presidentwerenominated according to their mem-bership in the craft-related locals as had been spelled outin the former IPGCU constitution (G.C. Exh. 34 at 15,art. III, sec. 5). Thus, the terms of office being 4 years,the new constitution continued the practice of vice presi-dential craft representation from 1983 until at least 1988for the eight vice presidents of IPGCU origin. Unlikethe IPGCU constitution, however, the nonofficer generalboard members of GCIU were to be selected on a re-gional basis. (G.C. Exh. 34 at 18-19, art. X, sec. 2, A-E.)The significance to the IPGCU members of suchchanges seems questionable. On cross-examination, Local61-C President Brown admitted that just before themerger, he stated to his members that he "felt that thecommercial section of the IPGCU wound up being un-derrepresented on that General Board." The "commer-cial" vice president on theIPGCUboard of directorshad been but 1 (or at most 2, if the Canadian vice presi-dent was "commercial") person out of 10, however, so itishard to conceive that any potential additional dilutioncould have seemed to be a serious matter.15 It shouldfurthermore be noted that the new constitution has madespecial provision for the preservation of craft identifica-tion and control in the following paragraph found in the"Conventions" article of the new constitution (G.C. Exh.34 at 28, art. XVII, sec. 13):Section 13. The Commercial, Paper Handler,Specialty, Newspaper, Stereotyper and ElectrotyperBranchesshall each have full jurisdictionin all mat-ters pertainingto regulation and control of its ownbranch of the printing industry,insofar asthe inter-est of other crafts is not affected; and when theChairman and Secretary of the caucus held by theBranch certify over theirsignaturesin the Conven-tion that such a proposition has been adopted incaucus, it shall be announced by the chair and shallbecome the law of theInternationalUnion,unlesstwo-thirds (2/3) of the delegates vote against suchamendment.14 The IPGCU constitution had provided that chartered locals be des-ignatedas "commercial,newspaper,assistants,paper handlers, stereotyp-er andelectrotyperand specialty" G C Exh 33 at 3, art I, sec 6'sAs earlierstated,Brownsenta letter to his members in April 1983urgingapproval of the merger NATIONAL POSTERSThis provision is taken verbatim from the formerIPGCU constitution, where it resided as the second sec-tion of an article entitled "Legislation" (the first sectionof which authorized the International to change the con-stitutionand laws asitdeemed necessary). (G.C. Exh. 33at 69-70, art. XVIII.) It was not referred to at the hear-ing.On its face,it seems toboth preserve the vitality ofcraft identity and to repose a great deal of power in theseparate branches to regulate their crafts.In addition,chapter XVII, page 53 et seq., of the new constitutioncontains, under the heading "Practices Of The FormerIP&GCU Unique To Their Respective Divisions," de-tailed provisions governing the work and benefits of themembers of the various craft locals.The extent to which the jurisdiction of the GCIU hasbeen expanded, if any, in contrast to that of the IPGCU,isdifficult to ascertain. The new constitution reproducesverbatim the first significant clause of the former IPGCUjurisdiction provision by stating: "The trade jurisdictionof this International Union shall cover every aspect ofprinting, publishing, graphic and other forms of commu-nicationsand related fields of operations." The new con-stitution continues, however, "including but not limitedto all work processes, operations and products directlyor indirectly in whole or in any part incident to, associat-ed with or related to lithography, offset, photoengraving,letterpress, gravure,intaglio,bookbinding and finishing,paper converting, and all workers wherever located andhowever described working in any industry whatso-ever." In contrast, the rest of the former IPGCU juris-diction clauseseems more limited:"The work jurisdic-tion of thisInternationalUnion shall cover all employeesof private and public employers including printing,offset,intaglio andgravure pressmen,assistants,Hymen,paper handlers, printing specialties and paper productsworkers, ink and roller makers, circulation workers,stereotypers, electrotypers and workers in associated op-erations."The words "lithography," "photoengraving," and "let-terpress" do not appear in IPGCU's clause;these proc-essesallconstitute printing,"which does appear there."Bookbinding and finishing" and "paper converting"were not expressly included in IPGCU's provision, butmay well fall under "paper products workers" or "work-ers in associated operations." Although certain specificjob titles (e.g, ink and roller makers stereotypers) foundin the old IPGCU constitution do not appear in the newclause,they must surely be covered by the board lan-guage of the new clause "all work processes, operationsand products directly or indirectly in whole or in anypart incident to, associated with or related to." 16 Al-though the new constitution refers, finally, to "all work-ers wherever located and however described working inany industry whatsoever," I very much doubt that theGCIU intends a literal interpretation of that phrase to in-clude, e.g., fishermen and poultry eviscerators. The pre-amble of the new constitution states, "This International16As earlier noted,the new constitution expresslyrefers tothe elec-tionof ex-IPGCUvice presidents in 1984 from such"divisions"as "Pa-perhandler," "Stereotyper" and "Specialty,"and also to permanent "cau-cases" of those crafts475Union is part of and dedicated to the trend toward theformation of one Union inthegraphic communications in-dustry"(emphasisadded), and thereafter refers to "ourindustry" and "the growthand expansionof the graphiccommunications industry."It is interestingto note that under neither constitutionhas Local 61 sought to duplicate the range of the respec-tive constitutionalclauses.Prior to themerger,the rele-vant provisions of Local 61's bylaws provided jurisdic-tion over "all printing pressmen,assistants,apprentices,and alloffset pressmen,assistants,and preparatory work-ers employed in the industry in the territorial jurisdictionabove described, except those employed in newspaperprinting pressrooms." The changes proposed by Local61-C to its bylaws after the merger afforded jurisdictionover "allpressmen,assistants,offset preparatory work-ers, duplicator operators, bindery, specialty, art, typeset-ting office workers, or any other workers in departmentsorganized by this local and all registered apprentices inthe various crafts employed in a particular plant in theterritorial jurisdiction described above." 17 It can be seenthatwhile Local 61-C attempted to expand its jurisdic-tion after the merger to specify certain coverage not pre-viously named, it did not, just as it had not pre-GCIU,try to make its jurisdiction expressly coextensive withthat of the respectiveInternationalconstitutions. Browntestified that the present jurisdictional clauses of the fourBaltimore locals "includ[e] each other's employees," butLocal 61-C has "not organized anyone in that line .. . .We just made it a possibility. If we do, we are covered."The changes made here are not substantial. They argu-ably expand the potential jurisdiction of Local 61-Cwhich, it seems, would be a more congenial modificationin the eyes of the membership than a contraction, andyet the changes have not loosened the bonds of Local61-C to the graphic communications industry.Respondentargues,"General administration, includingservicing of local unions, organizing and legal activity,was also merged, with a mandate that such services bereduced [G.C. Exh. 34, sec. 6]." In point of fact, therewas no "mandate" to "reduce services." The mergeragreement simply provides that the foregoing functions"are just a few areas wherein economic efficiencies canbe effectively introduced," a matter to be studied by acommittee of the top officers.1811Whether these changes are in effect is unclear Local 61-C submit-ted them toGCIUIn a response from recording secretary Norton in1984,Norton appeared to be saying that it was too soon to tell whetherthe proposed clauses would be in conflict with the clauses of other Balti-more locals, and that any such conflict would be resolved by theInterna-tional president Brown thought that the changes had taken effect18 It was, however, contemplated, as one of the areas of economic effi-ciency, that the number of International representatives servicing theGCIU locals would be reduced by attrition As of 1 July 1983, therewere 33 International representatives on the GCIU payroll Since themerger, death and retirement have reduced the number of representativesby 15, and only 3 new representatives have been hired, leaving a total of21 representatives Since the representatives of each premerger union pre-sumably covered the same territory, there was most likely a considerableamount of duplicative travel and expense that has now been eliminated,and, since in 1983 these employees earned roughly $35,000 each, the eco-nomic value of merger in such areas becomes apparent 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIPGCU's constitution had provided for the establish-ment by at least two local unions, with board of direc-tors' approval, of "conferences," "councils," and "jointcouncils," and the board of directors could also charter"regional, national or other conferences" of locals; localsapparently could affiliate with these groups at their dis-cretion. (G.C. Exh. 33 at 5-6, art. I,secs.10-15.19) Themerger agreement allowed these groupings to "continueto operatein the samemanner as they did at the date ofmerger," but stated that the general board would not"expand the funding for Councils or Conferences, orcharter new Councils or Conferences except in the caseof consolidation or merger." The effect of these provi-sions,as testified to by GCIU Secretary-TreasurerMcNally, was to leave existing councils and conferences(of both IPGCU and GAIU)in place and even capableof increasing their affiliations, but they could not have an"expansion in funds."The record is silent regarding the amount of fundingthat the board of directors had ever furnished to thecouncils and conferences. The matter, however, appearsto have been of no moment to Local 61-C, since there isno evidence that it has ever been a member of any suchcouncil or conference, 2 °and there is no reason to be-lieve that the freezing of funds to such groups wouldever have any material effect on Local 61-C.21Respondent argues that the merger agreement"estab-lished new procedures for delegate selection and votingrepresentation at the governing international conven-tion."The agreement provided that for the upcoming1984 convention, voting would be weighted to equalizethe voting strength of the two former groups. For the1988 convention and thereafter, thenumberof delegateswould be based on the number of members in a local ac-cording to a formula that differed from that in the oldIPGCU constitution, but "[t]he principle of equal votingstrength shall continue in force throughout the transitionperiod, regardless of the number of actual delegates."(G.C. Exh. 34 at 7, sec. 16.)Itappears, from the formula contained in the oldIPGCU constitution, that Local 61-C would have beenentitled to about three delegates to an IPGCU conven-tion. (G.C. Exh. 33 at 47, sec. 1.) How meaningful these3 delegates would have been at a convention represent-ing about 91,000 other IPGCU members is conjectural.Under the new constitution, in 1988 and thereafter, alocal'sdelegate or delegates are entitled to vote onbehalf all thelocal'smembers. (G.C. Exh. 34 at 29, art.XVII, sec. 17,C,IV.)19GCIU Secretary-Treasurer McNally, however,testified to an in-stance in which theIPGCU boardhad "turneddown" an effort by aDenver local toaffiliatewitha California council,because "it was too faraway "20McNally testifiedthat councilsare formedto assist small locals,some as diminutive as eight members.Local 61-C, on theother hand, hasfor some years had nearly 200 members21The Local has, however, continueditspremerger affiliations withfour unionand craft organizations,suchas the Metropolitan BaltimoreCouncil of AFL-CIO Unions and the AlliedPrinting Trades of Balti-more Local61-C's representatives to these four groupshavebeen Presi-dent Brown and,withone change in 1983 or 1984,essentially the sameindividualssince at least 1981.In the end, it does not appear to be accurate to speakof "new procedures for delegate selection" for the con-vention; the procedures differed, but still were essentiallythe same. There was, however, new "voting representa-tion," in the sense that more people would be voting atGCIU conventions than at IPGCU conventions. If thatfactwere sufficient to change the "identity" of a local,then all mergers of International unions would automati-cally destroy all their subordinate locals' "identity." TheBoard has never so held.As Respondent points out, unlike the former IPGCUconstitution, the new constitution contains a "Code ofEthics," which imposes certain standards of conduct onofficers,agents,representatives,and trustees of the vari-ous constituent bodies and benefit funds of GCIU, andrequires the establishment of a committee of ethics ineach local, together with annual reports. These provi-sionshave no direct impact on the rank-and-file member-ships of the locals, and many of the standards of conductare already applicable by virtue of the common law andthe Labor-ManagementReporting and Disclosure Act.Moreover, one sentence of the IPGCU's old obligationof membership "I further promise that I will not wronga brother member or see him wronged if it is in mypower to prevent" arguably covers most of the fiduciaryresponsibilities spelledout in detail in the Code ofEthics.A basic contention made by Respondent is that themerger constituted a "takeover" of IPGCU by GAIU.22One of the more specific allegations made in this cata-gory has to do with the finances of the parentorganiza-tions.Respondent asserts on brief that "[p]rior to the merger,the IPGCU general fund contained more than two mil-lion dollars while the GAIU general fund ran a deficit of$16,276 (R. Exh. 106)." The last-named exhibit is amemorandum to IPGCU board members dated 1 No-vember 1982.23Financial statementsforGAIU (G.C.Exh. 36) as of 30 June 1983 tell a somewhat differentstory. As of thattime,GAIU had inits generalfund cashresources of $43,584 and liquid investments of $582,932;however, for the 13 months ended 30 June 1983, the gen-eral fund had shown a loss of $552,888 (compared with aloss of $168,822 for the year ending 31 May 1982). None-theless,GAIU's balance sheet for the general fund as of30 June 1983 showed a net balance of $330,010.IPGCU, however, also displayed some weaknesses inits generalfund for theyear ending30 June 1983, show-ing excess expenses of $96,205. But IPGCU's apparentlystrong general fund balance of that date was $4,597,456.22 On brief,Respondent has renewed its complaintabout my refusal togrant a delay so that it might subpoenaGCIU VicePresident James JMitchell, a residentof New Jersey, to testify (1) aboutthe history of theauthority of the GCIU and IPGCUgoverningboardsto pass on pro-posed affiliationof locals withcouncils, and (2) about Mitchell's opinionthat some persons in the new organization desire to erase from it all ves-tiges of theIPGCU. I found that the first objectiveconcerned a remotematter,particularlyas it related toLocal 61-C, and the second wouldhave involvedthe hearing in a uselesscontroversy aboutthe existence ofa conspiracy I see no reasonto believethatmy ruling was erroneous23 It was evidently this documentto which GCIU Secretary-TreasurerMcNallyreferredwhen he agreed at trialthat the GAIUgeneral fundshowed a $16,000 deficit "prior to themerger." NATIONAL POSTERS477Analysis of the copious financial statementsseems un-desirable in this lengthy opinion, but two points may beworth making. One is that the 1983 GAIU general fundbalance sheet lists as liablilities"Inter-fund payables" of$2,086,349, derivedfrom generalfund debts to otherfunds operated by the GAIU; it also showsa separateloan payable to the GAIU mortuary fund of $800,352.The IPGCU financialstatements,on the other hand, notethat "All interfund transactions and balances have beeneliminated." (G.C. Exh. 40 at 5,item1.)Thus, compari-son of thegeneralfund balances of the two Unions as ofthe mergerdate is notpossible.Secondly, the GAIU owned a headquartersbuildingthat it had purchased in 1971 for $3,625,000; at the timeof the merger, it was valuedon a cost basisless deprecia-tion at almost$3 million.An appraisal on 9 December1982,however, valued the building at $16.5million.(G.C. Exh. 36 at 10-11, item 2.) After the merger, thisbuilding would be commonly owned by all GCIU mem-bers.The IPGCU, on the other hand, owned no realestate and was rentingitsheadquarters under alease ar-rangementthatwould rise from $330,744 in 1984 to$438,460 in 1987.The essential problem with the GAIU, McNally re-ported in his November 1982 memorandum, was its com-parative inefficiency,causing acash-flow problem. Thereisno reason, to believe that the two unions did not, infact,as statedin the mergeragreement,"anticipate accel-eratingfinancialstressduringthe immediate periodahead" and did not sincerely share the opinion that "eco-nomic efficiencies can be effectively introduced, whichwillmoderate the financial burden of the merged mem-bership." (G.C. Exh. 34 at 2, item 6.) Subsequent to themerger, 36 employees have left the GCIU payroll andonly 8 new employees have been hired. Annual GCIUexcess expensesin the general fund account droppedfrom $1,358,988 for the year ending 30 June 1984 to$326,109 for the year ending 30 June 1986 (G.C. Exhs.37 to 39).Another aspect of the "takeover" alleged by Respond-ent is thatthe merged organization, including Local 61-C in this litigation, is now represented by Delson &Gordon, GAIU's former law firm. Local 61-C PresidentBrown "thought" he recalled that the director of orga-nizing for the International had made the decision for hisLocal-to be represented by the firm, although the Localhad not previously been represented by it, but he seemedto be attributing the need for a new attorney to the factthat the Baltimore,Maryland attorney who had previ-ously represented the Local was no longer available.It is at least clear that the choice of Delson & Gordonwas, asBrown testified, directed by higher GCIU au-thority, but the issue does not seem very consequentialinsofar as the continuation of the Local's identity is con-cerned.The Local's regular attorney left town; theformer GAIU counsel was retained because counsel wasneeded. New legal representation is, obviously, unavoid-able in such circumstances. Moreover, that GCIU hasemployed GAIU's former counsel as its attorneys seemsto no more demonstrate a "takeover" by GAIU than thefact that GCIU now employs as its auditor the firm thatused to work for IPGCU demonstrates the primacy ofthe latter.24Respondent advances an argument that the provisionsof the GCIU constitution assigning the offices of presi-dent, recording and financial secretary, and executivevice president during the transition period only to formerGAIU members is violative of section 401(e) of theLabor-ManagementReportingandDisclosureAct.(LMRDA), 29 U.S.C. § 481(e).25Record evidence shows that the U.S. Department ofLabor warned GCIU International President KennethBrown in 1983 that the transitional constitutional restric-tions on the eligibility of general officers would "consti-tute a violation of Title IV of the LMRDA, and subjectthose officer elections to challenge, pursuant to Section402 of the LMRDA." Nonetheless, an election held in1984 apparently went unchallenged. Minutes of a generalboard meeting in February 1987 state that Vice PresidentMitchell had written the president that the procedures"may be in violation of the law" and that if the generalboard did not act to assure compliance with the statute,Mitchell would file a complaint. The president noted thatthe same transitional procedures had been used by "allthe former International Unions that now make up theGCIU" and that if a complaint were filed regarding the1988 elections, the matter would be dealt with at thattime.Respondent argues, first, that the continuing disputeover the eligibility requirements "makes it impossible to24 Respondent urges that President Brown not be credited in certainareas "in view of the repeated contradictions between his testimony oncross-examination and both his direct testimony and his sworn prehearingaffidavit." As an example, Brown testified on direct examination that themerger brought about only a few changes in the Local's bylaws:that theLocal was "instructed" to change the name, but that the modifications ofthe jurisdiction and "form of organization"clauses were adopted by theLocalon its own initiative.Respondent asserts on brief that Brown wrotein his affidavit that "there had been no changes in Local 61's `bylaws,officers,or dues' following the merger(Tr. 45-46)."The language purportedly quoted by Respondent on brief does notappear in the transcript.It does not even appear in the affidavit (at thehearing, I felt it unnecessary to receive the affidavit because I was led tobelieve that any inconsistencies had been brought out in the testimony; Inow reverse my ruling).The affidavit states that "[t]he same officers,local dues structure,Local Constitution and Bylaws and geographical ju-risdiction that existed prior to the merger between the IP&GCU andGAIUwere retainedby Local61 after the effective date of the merger."The record does not show these assertions to be untrue:the bylaws werenot changed until a membership meeting on23 October1983, and then inthe relativelyminor manner earlier noted;the date of resignation ofLocalVicePresident Hosza in or around 1983 is not clear,but he retiredperhaps in May as a resultof disability,not the merger, and was evident-ly replacedsoonafterthe data of the merger by a sitting member of theLocal's executive board;and, as Brown expressly pointed out at the hear-ing, he had said in the affidavit that there had been no change in the"dues structure,"not the "dues."It appeared to me that Brown was doing his best at the hearing torecall some relatively ancient history.He probably did not recollect ev-erything accurately,and he demonstrated some unfamiliarity with the de-tails of both the old and new constitutions,but he tried.Iwas impressedby his admission that he told the members that the "commercial"sectionwould be"underrepresented"on the new board.To the extent that myconclusions here rest on Brown's credibility,Iview his testimony withfavor except when the evidence otherwise shows that his memory failedhim.25The statute requires that "every member in good standing shall beeligible to be a candidate and to hold office(subject to section 504 of thistitle and to reasonable qualifications uniformly imposed." 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstatewith certainty that no additional changes will takeplace in the near futurewhich could further affect theunion's claimto continuity." However,if acomplaint isfiled in 1988, under any scenario the most that couldhappen would be that a special election would be held(before the unrestricted 1992 elections roll around) with-out such built-in preferences. That sort of result, howev-er,would hardlymilitate infavor ofRespondent's claimthat the continuity of Local 61-C could be even more at-tenuated by future events. In 1992, as previously pointedout, theunion-origin restrictions will disappear.As the second prong of this argument,Respondent as-serts that the "illegal and discriminatory structure alsoconstitutes an independent ground for Respondent's re-fusal to bargain, as the Board has in the past revoked thecertifications of unions engaged in unlawful,invidiousdiscrimination," citingMetal Workers Local 1,147 NLRB1573 (1964), andHandy Andy, Inc.,228 NLRB 447, 456(1977).Respondent contends that inHandy Andy,theBoard failed to act on the allegations of union discrimi-nation "solely because they were raised in a representa-tion proceeding, rather than in an "appropriate unfairlabor practice proceeding," and that the present casefalls into the latter category. Respondent misreadsHandyAndy.The Boardat least three times(228 NLRB at 451,453) stated that it was addressing the question of raisinga union discrimination defense in a "certification and bar-gaining order"context,and also made singularly clearthat it will entertain such an issue only in those "unfairlabor practiceproceedings" in which theunion standsformally accused of discrimination. Id. at 455-456.Moreover, I very much doubt that the type of "dis-crimination" under discussion would, in any event, bethat contemplated by the Board inHandy Andy.Nor is itclear that the reservation of designated national positionsformembers of each union for a transitory period in amerger situation is violative of 29 U.S.C. § 481(e). Re-spondent offers no citations to support its claim of ille-gality. InWirtz v.Hotel & Restaurant Employees UnionLocal 6,391 U.S. 492 (1968), the Court found unreason-able a bylaw that made 97 percent of the membership in-eligible to run for office, pointing out that "[u]nduly re-strictive candidacy qualifications can result in the abusesof entrenched leadership that the LMRDA was expresslyenacted to curb" (id. at 499). The present circumstancesdo not appear to present a case of "entrenched leader-ship"; in any event, if by some chance a determinativefinding should be made prior to 1992, when the union-affiliation restrictions terminate, that the restrictive pro-vision is unlawful, an article in the GCIU constitutionwould invalidate it. (G.C. Exh. 34 at 47, art. XXXIII.)Because it refers to the matter at four different placesin its brief, Respondent obviously attaches some signifi-cance to the fact that "Local 61-C's office address fol-lowing the merger also was different from that of Local61 [Tr. 46-47]." The cited source makes clear, however,that the reason for the relocation, which in fact did notoccur until "a year and a half ago," was that the originaloffice building was "torn down," which makesit some-what difficult to comprehend why this change mightseem merger-related.IV. ANALYSIS AND CONCLUSIONInNLRB v. Financial Institution Employees,supra, 475U.S. at 203, which involved the affiliation of an inde-pendent union with a national union, the Court made thebroad statement that "[i]n many cases, a majority of em-ployees will continue to support the union despite anychanges precipitated by affiliation," citing with apparentapproval the even broader statement inAmerican RangeLines,13NLRB 139, 154 (1939), that affiliation "has noprobative value concerning the employees' choice of the[union] as their collective bargaining representative."As earlier discussed, this latter fiat is more expansivethan the Board has since been willing to be. And eventhe Court inFinancial Institution Employeesaccepted thatif changes in the affiliating entity "are sufficiently dra-matic to alter the union's identity, affiliation may raise aquestion of representation." Id. at 206. The Court deci-sively disagreed with the employer, however, that "affili-ation necessarily changes the union's identity."In so stating, the Court appeared to put in question theposition of the Court of Appeals for the Third Circuit,which, while examining the facts in each such case, hasgenerally viewed the superimposition of a national struc-ture on a formerly independent union as almost inevita-bly creating a change in identity. SeeSun Oil Co. ofPennsylvania,228 NLRB 1072 1977), revd. 576 F.2d 553(3d.Cir. 1978), and cases cited at 554. The Board hasnonetheless persisted in holding that if the effects of theaffiliation are such that the localized authority and char-acter of the indendent are not significently impaired bythe associationwith theInternational union, the baggagethat always accompanies such affiliations (e.g., per capitataxes and other obligations to the adoptive parent) doesnot affect the essential identity of the former bargainingrepresentative. Indeed, inNew Orleans Public Service, 237NLRB 919, 921 (1978), involving the affiliation of an in-dependent withan International,the Boardassumed "anentirely new set of bylaws . . . a new system of internalunion discipline . . . . a different fee schedule, and thatpersons outside the unit may be involved in the removalof officers, the investigation of membership applications,the amount of initiation fees, and the expenditure offunds," but still found "no essential change in the identi-ty of the bargaining representative" in view of the reten-tion of variousinsigniaof local control after the affili-ation.Circuit courts have agreed:St.Vincent Hospital V.NLRB,621 F.2d 1054 (10th Cir 1980);NLRB v. InsulfabPlastics,supra.In the present case-a localalreadyaffiliatedwith anInternational union that merges with another Internation-al-the theoretical basis for concluding, in the SupremeCourt's words inFinancial InstitutionEmployees,supra,that "it is unclear whether the reorganized union retainsmajority support," is considerably more narrow. Herethe unit employees voted in the first instance to be repre-sented by a labor organization that itself was under thegovernance of another larger organization; they chose tobe part of a national structure, with all the added freightthat such a relationship entails and portends. It thuscannot be said here,as it was inU.S.SteelCorp. v.NLRB,457 F.2d 660, 664 (3d Cir. 1972), in which an in- NATIONAL POSTERS479dependent became associated with a national union, "Thevery act of affiliation here is a commitment to change inthe fulcrum of union control and representation."Although the GCIU constitution was a new one(blending,however,many provisionsof both former con-stitutions), "[t]he factual determination at issue revolvesnot around superficial criteria such as . . . organizationaldifferences in thenational unionsof which they becomea part."J.Ray McDermott & Co. v. NLRB571 F.2d 850,857 (5th Cir. 1978).In caseslike this one, the Board(consistently) and the courts (frequently) have paid littleattention to the fact that the merger of internationalunions necessarilywrought changes in the governingentity.When the International Brotherhood of Book-binders mergedin 1972 with the Lithographers and Pho-toengravers InternationalUnion to become the GAIU,and an employer raised the issue of the changed identityof a local of the former Bookbinders, neither the admin-istrative law judge nor the Board even made reference tothe new constitution,Pearl Bookbinding Co.,206 NLRB834 (1973), and the Court of Appeals for the First Cir-cuit, inNLRB v. Pearl Bookbinding Co.,517 F.2d 1108,1111 (1975), other than summarizing the Respondent's ar-gument predicated on the local being "subordinate to anew international with a new president and constitution,"concentrated entirely on those local factors reflecting acontinuity of representation.Similar superficial treatment by the Board was accord-ed the affiliation of Retail Clerks International Associa-tion and the Amalgamated Meat Cutters and ButcherWorkmen of North America when, in 1979, they joinedtogether as the United Food and Commercial WorkersInternational Union. The Board briefly recited certain as-pects of the merger agreement, such as the integration ofthe national officers of the two unions into a single hier-archy, the transfer of membership, property, rights, andobligations from both unions into the new one, the al-lowance of "somediscrepancies" between the constitu-tions of the locals and that of the new organization, andthe like, and concluded that the newborn organizationand its locals succeeded to the representational rights ofthemerged organizations.Warehouse GroceriesManage-ment,254 NLRB 252, 255-256 (1981), enfd. per curiam683 F.2d 418 (1st Cir. 1982).In the instant case, there were no changes in thehigher echelon governance by virture of the merger thatcould be deemed to seriously raise the question whethera majority of the Respondent's bargaining unit employ-eeswould continue to desire Local 61-C as their bar-gaining representative. And at the local level, Local 61-C essentially retained its longstanding identity. Respond-ent argues that "[l]ack of local autonomy following aninternational merger is one of the most significant factorsleading to a Board finding of change in identity." In myview, however, the proper question in a case like thisone is not whether there is a "lack" of local authority,but whether the preexisting local authority, with whichthe unit employees had presumptively been satisfied, hassubstantiallychangedfor the worse. The record showsthat almost all the same officers (with an exception unre-lated to the merger) continued to serve after the merger;the Local's bylaws remained virtually the same, with afew changes that are, as a practical matter, of no conse-quence; the dues structure, including the procedure forincreasing dues, remained intact, as did the per capitapayments to the parent union;theLocal'sassets re-mained its own; the negotiating committees stayed basi-cally the same, with only normal, nonmerger-relatedturnover; and strike sanctions are still, as they were priorto the merger, subject to higher level approval.26Only one factor gives me pause, but not for long. Aspreviously discussed, Respondent believes that under theIPGCU constitution,the Internationalhad "approved ordisapproved local collective bargaining agreements." Ifthat were true, and the GCIU simply continued to exer-cise similarauthority, the merger would have effected nochange in the relative autonomy of Local 61-C. If, how-ever, the members of the Local possessed the authoritybefore the merger, but did not thereafter, to finally con-summate their own bargaining agreements,a question ofcontinuation of identity would be raised.In previous discussion of this issue,itappeared, in myview, that the former IPGCU constitution did not re-quire submission of bargaining agreements for priorclearance by the International, but did impose various re-quirements that must be included in the agreements; fail-ure to win employer acquiescence in such provisionswould,I assume,have effectively precluded an IPGCUlocal from entering into agreements. The new GCIUconstitution, which states that local agreements are "sub-ject to approval" by the International president, maymean only that the president can intervene to preventthe execution of an agreement, and not that he must for-mally approve every contract before it takes effect; or itmay mean the latter.Brown was of little definitive help on thisissue.Hetestified to his belief that once a local and an employeragree on a contract, it is "legal and binding." But he alsosaid that he "thought" Local 61-C had "always" submit-ted contracts for International "approval," both beforeand after themerger.He maintained,however, that "it isstilla contract on the local level, whether the Interna-tional approves or not, actually." I note that Brown testi-fied that he sends copies of "proposals" to theInterna-tional to make sure the local is not violating any Federallaw or International bylaw, and he may send copies ofthe consummated contracts to the International for thesame purpose.On the other hand, Respondent may be correct in as-serting that the IPGCU International routinely approvedor disapproved local bargaining agreements, based onknowledge Respondent would have acquired from an ex-amination of the Union's records. At the hearing, counselfor the Union stated, in summarizing the documents pro-vided to Respondent pursuant to a subpoena to the Inter-national,"We provided in response to specific para-graphs requesting information about such items, the26 These facts render distinguishable the cases cited by Respondent, allof which(other thanthe ThirdCircuit cases)involved complete and newdominance over,or absorption of, one labor organization by another,e.g.,GasServiceCo.,213 NLRB 932, 933 (1974), "a new and differentlabor organization with its ownofficersand a complete change in therepresentative." 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstrike sanction,contract approvals,documents discussingthe merger." Counsel further stated that, from the files of10 randomly selected Locals, "[f]ive from the formerGAIU and five from the former IPGCU," the Union"provided files of the contract and research department,reflecting contract refusals,which was-approvals whichwas a stack about five inches high."Respondent did notcontradict these representations, and the files thus pro-duced may account for the position taken on brief thatthe former IPGCU approved or disapprovedbargainingagreements.Given the ambiguity of the evidence and of the "sub-ject to approval"clause,as originally discussed above(compare G.C. Exh. 34 at 51, Ch. 13.2, with Ch. 13.3),together with the fact that the IPGCU constitution itselfhad imposed various limitations on the ability of locals tonegotiate their own contracts with total independence, Iam not persuaded that a sufficient showing of substantialchange has been made on this issue. I might further notethat the Board has not found a change in identity where,in addition to other constitutional restrictions and obliga-tions assumed by an independent'saffiliationwith anInternational,the International did not permit its localsto sign bargaining agreements that failed to incorporate aprescribednational wagefloor.Sun Oil Co.,supra.Accordingly, I conclude,as a matterof law, that the1983 merger of the International unions did not cause asubstantialchange inthe identity of Local 61-C and aconsequent lack of continuity of representation by Local61-C with respect to the Respondent's employees in thecertified unit.[Recommended Order omitted from publication.]